ORDER

PER CURIAM.
AND NOW, this 29th day of March, 2006, the Petition for Allowance of Appeal is hereby GRANTED. It is further hereby ordered that the parties brief the following additional issues:
(1) Whether the Court of Common Pleas of Berks County had jurisdiction over this matter.
(2) Whether the Commonwealth Court had appellate jurisdiction over this matter.
(8) Whether jurisdiction in this matter lies in the Commonwealth Court’s original jurisdiction or in this Court’s *479original jurisdiction by way of a petition for writ of prohibition.
Inasmuch as this matter involves a challenge to the lawfulness of an Administrative Order of the Court of Common Pleas of Berks County, the Administrative Office of the Pennsylvania Courts is directed to provide legal services to the Court of Common Pleas of Berks County and to submit a brief on its behalf in this appeal.
Justice BALDWIN did not participate in the consideration or decision of this matter.